Citation Nr: 9904647	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fracture of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.W.L.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from January 1960 
to January 1964 and from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that the appellant had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for residuals of right 
foot fracture.

In April and October 1998, the Board remanded this case to 
fulfill due process considerations.  The RO has complied with 
the Board's Remand instructions, and this case is ready for 
appellate review.

In October 1998, a telephone conference hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Acting Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1998).


FINDINGS OF FACT

1.  The RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for broken 
toes of the right foot in a November 1994 rating decision.  
The appellant was notified of this decision in November 1994 
and did not appeal.

2.  Since November 1994, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at personal hearings in November 1997 and October 
1998; (2) a treatment record from Lynn Foret, M.D., dated in 
April 1995; (3) letters from Dr. Foret dated in August 1994 
and June 1997; (4) testimony from K.W.L.; and (5) the report 
of a VA examination conducted in June 1995.

3.  The evidence received since November 1994 is not new and 
material.


CONCLUSIONS OF LAW

1.  The November 1994 RO rating decision that found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a right foot 
condition is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
fracture of the right foot is not reopened.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In September 1992, the appellant filed a claim for service 
connection for residuals of broken toes of the right foot.  
He indicated that this injury occurred in 1961.  The RO 
obtained his service medical records from his first period of 
service.  In March 1961, it was indicated that the appellant 
complained of fracturing his right great toe.  X-rays were 
taken.  The x-ray report identified the "LT" great toe and 
was negative.  The treatment note indicated that the 
appellant had incurred a contusion to the right great toe in 
the line of duty.  He had dropped an aircraft towbar on the 
right foot.  He had a subungual hematoma that was drained 
through the nail.  X-rays were reported to be negative.  Two 
days later, he was discharged to duty.  In May 1962, he 
complained of pain in the right foot.  He was told to apply 
an Ace bandage to the right foot and perform no marching or 
prolonged standing for four days.  The report of his 
separation examination dated in January 1964 showed that 
clinical evaluation of his feet was normal.

In October 1992, the appellant underwent a VA examination.  
He stated that an aircraft had run over his right foot during 
service.  The physician had told him to put ice on it and 
indicated that he had fractured four toes.  He stated that he 
had no pain in the right foot until the prior year when he 
began to get shooting pains in the right foot and numbness in 
the third, fourth, and fifth toes.  The examination showed no 
abnormalities of the right foot in terms of function, 
appearance, deformity, gait, skin, and pulses.  X-rays of the 
right foot showed no fractures, dislocations, or other bony 
pathology.  The examiner concluded that there was no 
pathology of the appellant's right foot.

A December 1992 rating decision denied service connection for 
residuals of right great toe contusion and fractured toes.  
In July 1994, the appellant indicated that he wished to 
reopen this claim and stated that he had been treated for his 
right foot condition at the VA Medical Center in Alexandria, 
Louisiana.  The RO obtained his medical records from this 
facility covering the period September 1993 to August 1994.  
In September 1993, the appellant stated that he had had 
numbness in the right foot since an accident during service.  
In February 1994, it was noted that examination of his 
extremities showed questionable numbness in the right foot.  
No diagnosis of a foot or toe disorder was rendered.  

A November 1994 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for broken toes of the right 
foot.  He was notified of this decision in November 1994.  A 
treatment record from Lynn Foret, M.D., dated in April 1995 
dealt with right knee and lumbar spine conditions, and 
contained no information regarding the appellant's right foot 
or toes.  In June 1995, the appellant underwent VA 
examinations in connection with another claim.  He reported a 
history of a right foot injury during service with residual 
pain and numbness in the right foot.  Examination of his feet 
was normal.  No diagnosis of a right foot or toe disorder was 
rendered.

In July 1997, the appellant indicated that he wished to 
reopen his claim.  He submitted the following statement from 
Dr. Foret dated in June 1997:

[The appellant] is a patient who 
presented today with an old fracture of 
his right foot.  He states that this is 
due to an accident which occurred many 
years ago.  [The appellant] states that 
he has continued to have foot and leg 
pain.  On examination he has some 
decreased ROM [range of motion] in the 
subtaler [sic] joints as well as the 
tarsal metatarsal joints of his right 
foot.  I find him to have metatarsalgia 
and early degenerative osteoarthritis to 
that foot area.  I feel that he is a 
candidate for additional disability 
benefits due to his ongoing problems with 
that right foot.  [The appellant] states 
that his foot injury occurred during his 
service in the Navy. 

A July 1997 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for residuals of fracture of the 
right foot.  In connection with another claim, the appellant 
submitted a letter from Dr. Foret dated in August 1994, which 
contained no information regarding a right foot or toe 
disorder.  He also submitted another copy of Dr. Foret's 
treatment record dated in April 1995.  

In November 1997, the appellant had a personal hearing before 
a local Hearing Officer.  He testified that he was on duty 
aboard an aircraft carrier when he injured his right foot.  
He was pulling the chocks from the aircraft when it rolled 
forward over his right foot and toes.  With respect to the 
notation in his service medical records that he had dropped a 
towbar on his foot, he stated that the doctor got confused 
over a reported injury to the toes and a towbar.  He stated 
that he began to experience numbness in his right toes after 
this injury.  He began to have shooting pain in the right leg 
after service, and he walked with a limp.  He stated that the 
pain progressively worsened.  When he first left service, he 
might have had pain 2-3 times per month, but the pain 
increased 5-6 years after service.  He denied incurring any 
injury to his foot after service.

A friend of the appellant's, K.W.L., testified that he knew 
the appellant before he entered service, and he recalled the 
appellant's mother telling him that the appellant had "got 
run over by a plane" during service.  After the appellant 
returned from service, K.W.L. noticed him limping, and the 
appellant reported experiencing numbness in his toes.

In January 1998, the appellant submitted an additional VA 
Form 9.  His contentions regarding the inservice injury to 
his toes were consistent with those discussed above.  He 
stated that all five of his toes were crushed in this injury.  
He stated that he told the examiner upon his discharge from 
service that he had numbness in his toes and foot.  He 
maintained that K.W.L.'s testimony, in conjunction with his 
own, established that this injury occurred during service.  
He indicated that 6-7 years after service, he began to 
experience pain and swelling, as well as numbness, 3-4 times 
per month.  The pain became constant over the years.

This case was twice remanded for the purpose of according the 
appellant a hearing before a Member of the Board.  In October 
1998, the appellant had a telephone conference hearing with 
the undersigned.  He expressed his understanding that in 
accepting the telephone conference hearing he would not be 
given another hearing before a Member of the Board.  His 
testimony regarding the inservice injury to his right foot 
and toes was consistent with that discussed above.  He again 
maintained that his service medical records incorrectly 
indicated that he had dropped a towbar on his foot.  He 
stated that he actually incurred a serious injury when the 
whole front portion of his foot was run over by a heavy 
aircraft.  His representative stated that the service medical 
records showed that x-rays were taken but that no results 
were indicated.  He also stated that the appellant was not 
discharged to duty until October.  The appellant's testimony 
regarding his post-service symptoms was also consistent with 
that discussed above.  He stated that beginning in 1969 or 
1970, he experienced increased pain, maybe twice a month.  He 
stated that he now had severe pain and could not put weight 
on his right leg or foot.  He indicated that following his 
discharge from service, he first sought treatment for his 
right foot at the VA Medical Center in Alexandria in 1992 or 
1993.  


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for residuals of broken toes of the right 
foot was denied on the merits by the RO in a rating decision 
of December 1992.  The appellant did not appeal that 
decision.  A November 1994 rating decision found that the 
appellant had not submitted new and material evidence to 
reopen this claim.  A letter from the RO, advising the 
appellant of this decision and of appellate rights and 
procedures, was issued in November 1994.  The appellant did 
not appeal this decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Veterans Appeals (Court) has held 
that, if there is new and material evidence to reopen a 
claim, there is a well-grounded claim.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  When presented with a claim to 
reopen a previously finally denied claim, VA must perform a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
submitted by the claimant is new and material.  If it is, the 
new evidence must be reviewed in the context of the old to 
determine whether the prior disposition should be altered.  
Id.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  The Court has summarized the law on 
the first step of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

The evidence received subsequent to November 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since November 1994, the 
following evidence has been received:  (1) the appellant's 
contentions, including those raised at personal hearings in 
November 1997 and October 1998; (2) a treatment record from 
Dr. Foret dated in April 1995; (3) letters from Dr. Foret 
dated in August 1994 and June 1997; (4) testimony from 
K.W.L.; and (5) the report of a VA examination conducted in 
June 1995.

The appellant's contentions (#1) are not new.  His current 
contention that he has residuals from an inservice injury to 
his right foot and toes is the same as his prior contention.  
This evidence is cumulative of evidence associated with the 
claims file at the time of the November 1994 rating decision 
and is not new for purposes of reopening a claim.

The rest of the evidence received since November 1994, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
appellant currently has a right foot/toe disability related 
to his military service.

None of the new evidence is material.  First, the treatment 
record from Dr. Foret (#2) and letter from Dr. Foret dated in 
August 1994 (#3) are irrelevant.  These records contained no 
information regarding a right foot or toe disorder.  Second, 
the report of VA examination (#5) merely reiterated the 
appellant's statement regarding an inservice injury to his 
right foot and toes and his subsequent symptoms.  There was 
no indication that the appellant had a right foot or toe 
disorder, and x-rays were entirely normal.

Third, the letter from Dr. Foret dated in June 1997 (#3) does 
show that the appellant currently has a right foot/toe 
disorder, that of metatarsalgia and early degenerative 
osteoarthritis.  Dr. Foret stated that the appellant was a 
"candidate for additional disability benefits due to his 
ongoing problems with that right foot."  The fact that the 
appellant has "ongoing problems" with his right foot is 
certainly important, but that is not, by itself, significant 
enough to reopen the appellant's claim.  Dr. Foret did not 
render an opinion that these conditions were in any way 
related to the appellant's military service, and no medical 
professional has indicated that such a relationship is 
plausible.  Dr. Foret merely reported the appellant's 
contention that these conditions resulted from an inservice 
injury.  Moreover, Dr. Foret did not indicate that the 
appellant had old fractures in the right foot or toes, as the 
appellant maintains. 

K.W.L.'s testimony (#4) corroborated the appellant's 
contention that he had such symptoms as limping and numbness 
of the toes after service.  This contention was already of 
record at the time of the prior rating decisions.  K.W.L. 
also indicated that the appellant's mother told him that a 
plane had run over the appellant during service.  The 
appellant is competent to report that the inservice injury 
occurred, and his statements are presumed credible.  Even 
accepting his contentions as true, however, there remains a 
lack of medical evidence relating a current right foot or toe 
disorder to the appellant's military service, including the 
inservice contusion of the right great toe.  

The appellant maintains that his service medical records 
incorrectly documented a superficial injury (contusion of the 
right great toe) rather than the toe fractures that he 
actually incurred.  However, regardless of the alleged 
misreporting as to the circumstances surrounding the injury, 
the fact remains that his service medical records expressly 
indicated that x-rays were negative.  One of the reports of 
the x-rays taken in conjunction with that injury indicate 
that the study was of the left great toe.  That would appear 
to be a typographical error in that one record, since all 
other references, including the appellant's own, were to the 
right great toe.  With respect to what was shown in the 
service medical records, the appellant's representative mis-
stated what was in the records.  He purported to read the 
medical record into the hearing record, and he stated that it 
said only that x-rays were taken.  In fact, the record shows 
also that the x-rays were negative.  Furthermore, the 
representative stated that the veteran was not discharged to 
duty until October, after having had an injury in March.  
That is patently untrue.  It is possible that, in reviewing 
the records, he overlooked the word "negative" in both the 
x-ray report and the treatment record, however, it is 
difficult to see how the discharge to duty on March 29 could 
be misread as October.  The evidence is not as reported by 
the appellant's representative.

The appellant's contention that he has a right foot/toe 
disability as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

It is unclear from the appellant's testimony whether he is 
claiming continuity of symptomatology.  He has stated that he 
began to experience numbness of the right foot during 
service, which continued after his separation from service.  
He has also stated that these symptoms occurred 
intermittently and began to increase 5-7 years after service.  
The medical evidence of record shows a lack of such 
complaints prior to his VA examination in 1992.  Even 
accepting his statements as credible, the appellant's 
complaints of numbness and pain, by themselves, do not amount 
to a chronic medical disorder.  This means that the new 
allegations of continuity of symptomatology are not so 
significant that they require reopening his claim.

Accordingly, the Board finds that the evidence received 
subsequent to November 1994 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for residuals of right foot fracture.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).



ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
fracture of the right foot, the claim is not reopened, and 
the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

